Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are that the claims as amended recite “An OLED driving power source…a second conversion module…the second conversion module converts the high-voltage direct current into a second enabling voltage to supply power to and light up the OLED screen; and the first conversion module comprises a bridgeless PFC circuit and an auxiliary path LLC control circuit integrated in a same semiconductor chip package…wherein the standby circuit comprises a standby circuit controller and a third transformer, the standby circuit controller outputs supply power to power the mainboard and the power supply circuit through the third transformer” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Li et al. (US 2020/0328671); Joo et al. (US 2020/0321854); Yang et al. (US 2017/0231041); Pansier et al. (US 2011/0188273); Cuk (US 2010/0259240); Cai et al. (CN 106409220 A); Geng et al.(CN 102821522 A)) disclose an OLED driving power source, however, fail to teach the specifically claimed features as highlighted above.  Furthermore, see applicant’s arguments on pages 7-9 of the response filed 27 July 2022 with respect to the Double Patenting rejection in view of the amendment to claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
29 August 2022